Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action Amendment filed on 04/20/2021. Claims 2-4, 6-11, 13-14, 16, and 18-19 have been amended. Claims 1-19 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Nathaniel T. Wallace (Reg. No.: 48,909) on 05/20/2021 at 203-433-3333.

In claims:

Please replace claims 1, 6, 8, 13, 15, and 18 with the amended claims 1, 6, 8, 13, 15, and 18. 






Amendments to the Claims:
1. (Currently Amended) A method comprising:
receiving, by a computer system configured to generate search result, a query;
identifying a plurality of entities in the query;
determining, using a knowledge graph, a measure of a relationship between the entities in the query;
identifying a replacement entity for a first entity of the entities in the query, wherein the replacement entity is determined to improve the measure of the relationship between the entities when the first entity is replaced by the replacement entity, 
wherein identifying the replacement entity for the first entity of the entities comprises: 
determining that the replacement entity is similar to the first entity; and 
determining that the measure of the relationship between the plurality of entities when the replacement entity replaces the first entity is an improvement over the measure of the relationship between the plurality of entities in the query; and
generating a search result using the query modified by the replacement entity, which replaces the first entity in the query.

6. (Currently Amended) The method of Claim 1, wherein identifying the replacement entity for the first entity of the entities comprises: 
	iteratively considering each entity e of the plurality of entities E until the replacement entity is determined, wherein in a final iteration the method comprises:
		removing, provisionally, the entity e from the plurality of entities E of the query;
		finding a member entity f that is related to at least one of the remaining	members of the plurality of the entities E based on a group proximity of the remaining	members of the plurality of the entities E and the member f; 
f is similar to the provisionally removed entity e and 	that the group proximity of the remaining members of the plurality of the entities E and the 	member f is an improvement over the measure of the relationship between the entities in 	the query; and
		wherein the member f is identified as the replacement entity for the first entity of 	the entities in the query, and the first entity is the entity e in the final iteration.

8. (Currently Amended) A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer configured to generate search result cause the computer to perform a method, said method comprising:
receiving a query;
identifying a plurality of entities in the query;
determining, using a knowledge graph, a measure of a relationship between the entities in the query;
identifying a replacement entity for a first entity of the entities in the query, wherein the replacement entity is determined to improve the measure of the relationship between the entities when the first entity is replaced by the replacement entity, 
wherein identifying the replacement entity for the first entity of the entities comprises: 
determining that the replacement entity is similar to the first entity; and 
determining that the measure of the relationship between the plurality of entities when the replacement entity replaces the first entity is an improvement over the measure of the relationship between the plurality of entities in the query; and
generating a search result using the query modified by the replacement entity, which replaces the first entity in the query.


	iteratively considering each entity e of the plurality of entities F until the replacement entity is determined, wherein in a final iteration the method comprises:
		removing, provisionally, the entity e from the plurality of entities E of the query;
		finding a member entity f that is related to at least one of the remaining	members of the plurality of the entities E based on a group proximity of the remaining	members of the plurality of the entities E and the member f; 
		determining that the member f is similar to the provisionally removed entity e and 	that the group proximity of the remaining members of the plurality of the entities E and the 	member f is an improvement over the measure of the relationship between the entities in 	the query; and
		wherein the member f is identified as the replacement entity for the first entity of 	the entities in the query, and the first entity is the entity e in the final iteration.

15. (Currently Amended) A method performed by a computer server configured to generate a search result in response to a query received from a client device, the method comprising:
communicating user interface code to the client device, the user interface code configured to enable the client device to provide the query to the computer server;
receiving the query;
identifying a plurality of entities in the query;
determining, using a knowledge graph, a measure of a relationship between the entities in the query;
identifying a replacement entity for a first entity of the entities in the query, wherein the replacement entity is determined to improve the measure of the relationship between the entities when the first entity is replaced by the replacement entity, 
wherein identifying the replacement entity for the first entity of the entities comprises: 
determining that the replacement entity is similar to the first entity; and 
determining that the measure of the relationship between the plurality of entities when the replacement entity replaces the first entity is an improvement over the measure of the relationship between the plurality of entities in the query; 
generating the search result using the query modified by the replacement entity, which replaces the first entity in the query; and 
communicating the search results to the client device.

18. (Currently Amended) The method of Claim 15, wherein identifying the replacement entity for the first entity of the entities comprises; 
	iteratively considering each entity e of the plurality of entities E until the replacement entity is determined, wherein in a final iteration the method comprises:
		removing, provisionally, the entity e from the plurality of entities E of the query;
		finding a member entity f that is related to at least one of the remaining	members of the plurality of the entities E based on a group proximity of the remaining	members of the plurality of the entities E and the member f; 
		determining that the member f is similar to the provisionally removed entity e and 	that the group proximity of the remaining members of the plurality of the entities E and the 	member f is an improvement over the measure of the relationship between the entities in 	the query; and
		wherein the member f is identified as the replacement entity for the first entity of 	the entities in the query, and the first entity is the entity e in the final iteration.

Allowable Subject Matter
4. 	Claims 1-19 are allowed.
	The closest prior art, US Patent No. 9,953,085 B1 of Collins et al. (hereinafter Collins) teaches a method for a feed upload for search entity based content selection include receiving a feed, the feed has feed items that include identification data, a feed item type, and an online action; wherein the closest prior art, US Patent No.: 10,198,491 B1 of Semturs et al. (hereinafter Semturs) teaches system and method for extracting and storing information regarding entities from documents, such as webpages. In one implementation, a system is provided that detects an entity candidate in a document and determines that the detected candidate is a new entity; wherein the closest prior art, US Patent Pub. No.: 2014/0379755 A1 of Kuriakose et al. (hereinafter Kuriakose) teaches system and method for translating user keywords into semantic queries based on domain vocabulary. The system receives the user keywords and search for the concepts, the concepts are transformed into a connected graph, the user keywords are translated into precise access paths based on the information relationship described in conceptual entity relationship models and then converts these paths into logic based queries; wherein the closest prior art, US Patent Pub. No.: 9,798,829 B1 of Baisley (hereinafter Baisley) teaches system and method provide a user interface that allows non-technical users to import, create, and maintain a knowledge document. The knowledge document may include links to other knowledge documents or links to public data graphs.
 Also, Collins, Semturs, Kuriakose and Baisley fail to teach determining, using a knowledge graph, a measure of a relationship between the entities in the query; identifying a replacement entity for a first entity of the entities in the query, wherein the replacement entity is determined to improve the measure of the relationship between the entities when the first entity is replaced by the replacement entity.


The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
05/20/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156